Citation Nr: 0844622	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded the matter in 
August 2006 and June 2007.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a back disability is related to service. 

2.  The preponderance of the evidence is against a finding 
that a neck disability is related to service. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A neck disability was not incurred in or aggravated by 
service and arthritis may not presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2002, August 2006, June 
2007, and January 2008, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, August 2006, 
June 2007, January 2008, and April 2008, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Multiple attempts have been made 
to obtain the veteran's treatment records from the Hines VA 
facility from 1975.  An October 2007 record from the facility 
noted that they had only records for the veteran starting 
from 1995 to present.  The Board finds that additional 
efforts to obtain these records would be futile, and as such, 
the Board finds that VA has fulfilled its duty to assist in 
obtaining such records.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The veteran asserts that he has a back and neck disability 
due to service.  He contends that he was involved in a 
motorcycle accident in service from which his current 
disabiities resulted.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

The veteran has a current back and neck disability.  The 
April 2008 VA examination report noted diagnoses of 
mechanical low back pain syndrome, status post discectomy and 
anterior interbody fusion C5/C6 and C6/C7, and C7 
radiculopathy on the left.  Additionally, he has been noted 
to have degenerative changes at C5/6.   

While the record establishes that the veteran has a shoulder 
disability incurred in service, he does not contend nor does 
the evidence show that he was seen for a back or neck 
disability during service.  Service treatment records include 
the Report of Medical History at service enlistment, on which 
the veteran answered affirmatively as to the question of have 
you ever had or have you now back trouble of any kind.  
However, on the examination report at enlistment, the 
examiner noted a normal spine/musculoskeletal evaluation.  
Additionally, the examination report at service discharge 
noted a normal spine/musculoskeletal evaluation.  

Post-service records show that in March 1986, the veteran was 
seen for sudden onset of severe neck pain and was diagnosed 
with acute cervical radiculopathy.  He was admitted to the 
hospital and underwent anterior cervical discectomy and 
fusion.  Subsequently in October 1994, the veteran underwent 
anterior cervical discectomy and fusion C5-6.  He was also 
seen in 1995 for low back pain and an August 2006 treatment 
record noted that the veteran's account of having low back 
pian for 30 years.     

Several opinions have addressed the etiology of the veteran's 
current disabilities.  A September 2006 VA treatment record 
noted that it was possible and at least as likely as not that 
the veteran's motorcycle accident could be the origin of his 
neck pain.  The clinician noted that there were no records 
prior to 1986 nor were records of the accident available for 
review.  

A November 2007 VA treatment record noted that it was more 
than 50 percent likely that the motorcycle accident led to 
the veteran's persistent pain in the neck and back.  

VA afforded the veteran an examination in April 2008 for 
which the claims folder was reviewed in conjunction with 
evaluation of the veteran.  The examiner stated that he 
disagreed with the two VA opinions cited above.  He noted the 
history of the veteran's service-connected shoulder 
disability and noted that cervical spine/lumbar injuries are 
caused by a different mechanism than AC joint injuries.  
Noting that the veteran denied being treated for any cervical 
or lumbar spine disability at the time of his motorcycle 
accident or during service, the examiner found that it was 
unlikely that a significant cervical/lumbar spine disorder 
would have been overlooked at the time he was seen for his 
shoulder disability.  He noted that the veteran's service 
separation examination noted a normal spine and 
musculoskeletal system in 1975

In attributing the veteran's low back pain to mechanical low 
back pain syndrome, the examiner noted that pain generators 
are both discogenic and facet joint related which is common 
and related to age/heredity.  The examiner pointed out that 
the disability could be aggravated by manual labor working in 
a muffler shop.  Since the veteran did not receive evaluation 
or treatment for a back disability at the time of the in-
service accident or any other time in service, the examiner 
found that this suggested that there was no significant 
injury to the lumbar spine at the time of the accident.  He 
further added that the current findings of the veteran's 
disability were consistent with a degenerative process of the 
lumbar spine which is common and can be attributed to age and 
heredity.  Of the records available, the examiner was not 
able to find evidence supporting an additional injury as the 
cause of the veteran's low back disability.  He could not 
provide an opinion with a reasonable degree of medical 
certainty.  

As for cervical disc disease, the examiner stated it was a 
common disability and noted the veteran's March 1986 
diagnosis of acute cervical radiculopathy.  He indicated that 
this characterization implied very recent onset and the 
records themselves showed that there was no significant 
disability prior to that time.  The examiner stated that it 
would be difficult to attribute an acute cervical spine 
disability to an incident 13 years earlier and even if there 
had been a pre-existing cervical spine disability (such as 
trauma) this would have little if anything to do with the 
development of an acute soft disc herniation.  The examiner 
concluded it was at least as likely as not that the veteran's 
current cervical spine disability was caused by the March 
1986 acute C5-C6 disc herniation with radiculopathy and not 
related to the in-service accident. 

A May 2008 letter from a VA social worker noted that the 
veteran's service-connected shoulder disability affected his 
spine and neck which were also related to his in-service 
motorcycle accident. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the April 2008 VA examination report outlines 
the problems of relating back and neck disability to service.  
The clear tenor of the opinion is that current neck and back 
pathology do not owe their etiology to service, including the 
motorcycle accident that injured his shoulder.  The VA 
examiner, an orthopedic spine specialist, conducted extensive 
evaluations of the veteran.  He reviewed the claims folders, 
including the VA opinions providing a positive nexus between 
current disabilities and service, and offered a thorough 
report of his examination findings.  On the other hand, the 
other clinicians offered little detail and explanation as to 
the opinions asserted, the basis for the other opinions is 
unclear, and it appears that some of them are based on the 
veteran's own recount of his history.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  The Board finds that those opinions are not 
probative as there is no contemporaneous evidence that the 
veteran's spine and neck disabilities were incurred in or 
aggravated by his service.  Therefore, the April 2008 VA 
report reflecting a fuller, more informed opinion is more 
probative.       

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his family 
are competent to attest to their observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has a spine and 
neck disability related to an in-service accident) because 
they do not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).









ORDER

Service connection for a back disability is denied. 

Service connection for a neck disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


